Citation Nr: 9907760	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-00 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
fracture of the left humerus, currently evaluated as 20 
percent disabling.

2. Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to April 
1970.

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1997 rating decision of the Regional Office 
(RO) which denied the veteran's claims of entitlement to 
increased ratings for his service-connected residuals of a 
fracture of the left humerus and hypertension.  

During a hearing at the Board in September 1998, the veteran 
withdrew his claim for an increased rating for bilateral 
hearing loss.  This decision will, therefore, be limited to 
the issues noted on the preceding page.

The issue of entitlement to an increased rating for residuals 
of a fracture of the left humerus will be considered in the 
REMAND section below.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's diastolic pressure is predominantly 110 or 
more, but not predominantly 120 or more.

CONCLUSION OF LAW

The criteria for a 20 percent evaluation for hypertension 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (as in effect prior 
to January 12, 1998); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(effective January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The United States Court of Appeals for 
Veterans Claims (prior to March 1, 1999, known as the United 
States Court of Veterans Appeals (hereinafter Court) has held 
that a well-grounded claim is one which is plausible, 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In this case, the 
veteran's statements concerning the severity of the symptoms 
of his service-connected hypertension that are within the 
competence of a lay party to report are sufficient to 
conclude that his claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  No further development is necessary in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual background

The service medical records reflect normal blood pressure 
readings.  On examination in January 1970, blood pressure was 
120/80.  

On Department of Veterans Affairs (VA) examination in June 
1970, blood pressure readings were 144/100, 144/100 and 
146/100.  The pertinent diagnosis was mild hypertension.

By rating decision in November 1970, the RO granted service 
connection for hypertension, and assigned a 10 percent 
evaluation pursuant to the provisions of Diagnostic Code 7101 
of the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.  This evaluation has remained in effect since April 1970, 
and it is protected from reduction under 38 U.S.C.A. § 110 
(West 1991).

Private medical records show that blood pressure in February 
1996 was 166/100; 152/100; 144/100; and 140/106.  

The veteran was afforded an examination for hypertension by 
the VA in June 1996.  It was reported that the veteran was 
being followed on a regular basis for hypertension by the VA.  
It was indicated that the hypertension had been 
uncomplicated.  He denied shortness of breath, weakness and 
complications from the medications he was taking.  On 
examination of the heart, there was regular sinus rhythm and 
no murmurs.  Blood pressure was 157/106 and 153/108.  The 
diagnosis was mild, essential, benign, labile hypertension, 
currently under treatment, uncomplicated.

VA outpatient treatment records dated from 1996 to 1998 have 
been associated with the claims folder.  The veteran was seen 
in November 1996 and blood pressure readings were 170/106; 
160/106; 190/110; and 192/120.  It was stated his blood 
pressure was severely elevated secondary to noncompliance.  
In January 1997, blood pressure readings were 150/104; 
140/96; 150/100; and 150/120.  It was reported that blood 
pressure remained mildly elevated.  In February 1997, blood 
pressure readings were 176/110; 166/110/; 162/100 and 
150/120.  The assessment was that blood pressure was severely 
elevated.  The plan was to increase the dosage of medication.  
Later that month, blood pressure was 164/100; 160/100; 
164/106; and 160/122.  It was noted that the veteran was on 
medication, without side effects.  The assessment was 
moderate to severe elevation in blood pressure.  It was 
indicated that there was improvement from the previous visit 
with higher doses of medication.  

Additional VA outpatient treatment records show that the 
veteran was seen in March 1997 and blood pressure was 
164/100; 160/100; 164/106; and 160/122.  A moderate to severe 
elevation in blood pressure was noted.  There was some 
improvement from the previous visit with higher doses.  
Another agent was to be added to obtain better control.  He 
was next seen in April 1997.  Blood pressure was 160/106; 
160/100; 158/100; and 176/116.  The assessment was that blood 
pressure was moderately to severely elevated.  The following 
month, blood pressure readings were 130/90; 124/84; and 
134/90.  The assessment was that blood pressure was within 
normal limits.  There was no change in his blood pressure 
medication.  

Medical records from a service department facility show that 
when the veteran was seen in August 1997, blood pressure 
readings were 138/102 and 128/82.  It was reported that 
changes in his blood pressure medication had recently been 
made.

VA outpatient treatment records show that in July 1998, it 
was noted that the veteran was followed for hypertension and 
that he had remained compliant with his medication.  Serial 
blood pressure readings were 190/128 and 190/112.  The 
impression was uncontrolled hypertension.  He was seen the 
following week and blood pressure was 130/94 and 122/90.  The 
veteran was seen in the rheumatology clinic for unrelated 
complaints in September 1998 and blood pressure readings were 
199/133 and 180/120.  An examination revealed no 
arteriovenous nicking.  Additional readings that day were 
190/118; 170/118; 170/118; and 180/130.  The assessment was 
severe elevation in blood pressure.  The veteran was seen one 
week later and reported intermittent dizziness of five days 
duration.  He had no headaches, but stated that his eyes 
became blurry at times.  Blood pressure was 170/114 and 
170/114.  The assessment was severe elevation in blood 
pressure despite good pill compliance.  

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 40 percent evaluation may be assigned for hypertensive 
vascular disease (essential arterial hypertension) when the 
diastolic pressure is predominantly 120 or more and 
moderately severe symptoms.  A 20 percent evaluation is 
assignable when the diastolic pressure is predominantly 110 
or more with definite symptoms.  A 10 percent evaluation is 
assignable when the diastolic pressure is predominantly 100 
or more.  Diagnostic Code 7101 (as in effect prior to January 
12, 1998).

A 40 percent evaluation may be assigned for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) when diastolic pressure is predominantly 120 or 
more.  When the diastolic pressure is predominantly 110 or 
more, or; systolic pressure predominantly 200 or more, a 20 
percent evaluation may be assigned.  When diastolic pressure 
is predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more or who requires continuous medication for 
control, a 10 percent evaluation is assignable.  Diagnostic 
Code 7101 (effective January 12, 1998).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant" shall apply.  

The Board must consider whether the due process requirements 
of Bernard v. Brown, 4 Vet. App. 384 (1993), have been 
satisfied prior to addressing the issue of entitlement to an 
increased rating for hypertension.  In this regard, the Board 
notes that the veteran has been afforded the opportunity to 
testify at a hearing before the undersigned, and he has 
provided additional evidence for the Board to consider.  
Indeed, when he has submitted additional evidence, he has 
specifically authorized the Board to adjudicate the claim 
based on that evidence, without the evidence being considered 
by the RO.  See 38 C.F.R. § 20.1304 (1998).  In light of the 
fact that the decision in this case is favorable to him, the 
Board concludes that the due process requirements of Bernard 
have been met, and that the veteran will not be prejudiced by 
the Board's decision on the merits of the claim.

In this case, the extensive VA outpatient treatment records 
establish that the veteran's hypertension has increased in 
severity.  The numerous blood pressure readings recorded in 
these records reflect that his diastolic pressure has been 
predominantly 110 or more.  The Board acknowledges that there 
are a few, relatively isolated instances where the diastolic 
pressure is greater than 120.  However, as noted above, in 
order to assign a higher rating, the diastolic pressure must 
be predominantly 120 or more.  The evidence in this case 
shows that the vast majority of the time the veteran's blood 
pressure was recorded, diastolic pressure was less than 120.  
Accordingly, under either criteria in effect during the 
course of the veteran's appeal, a 20 percent rating, but not 
higher, is consistent with the evidence of record.  The Board 
finds that the clinical findings are of greater probative 
value than the statements of the veteran regarding the 
severity of his hypertension.  Thus, the weight of the 
evidence supports a 20 percent evaluation for hypertension, 
under both the old and new criteria of Diagnostic Code 7101.


ORDER

An increased rating for hypertension is granted, subject to 
the governing regulations pertaining to the payment of 
monetary benefits.  


REMAND

The veteran asserts that his left arm disability has 
increased in severity.  He alleges that he has missed a great 
deal of time from work due to his disabilities.  VA 
outpatient treatment records disclose that he was seen in 
December 1996 for complaints involving his left arm.  He 
related that he had experienced intermittent pain in the left 
arm since the in-service injury.  At times, he stated the 
pain was severe.  An examination showed that the mid-humerus 
was uneven.  He again complained of upper arm pain in 
September 1998.  There was decreased active range of motion 
of the left shoulder with full passive range of motion.  
There was bicipital tenderness.

In October 1998, the veteran submitted medical records as 
well as personnel records from his employer.  These records 
indicate that he has missed some time for work, for 
unspecified reasons.  It is also significant to point out 
that the veteran has not been afforded a VA examination to 
evaluate the severity of his condition for many years.  The 
Court has also held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluated the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The veteran has made evidentiary assertions that his 
condition was increased in severity since that time.  Under         
38 C.F.R. § 3.326(a) (1998), a VA examination will be 
authorized where there is a possibility of a valid claim.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for the residuals of 
a fracture of the left humerus since 
1998.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with 
the claims folder.

2. The veteran should be requested to 
provide any statements from physicians 
to support his claim that he has missed 
work due to the residuals of the left 
humerus fracture.  

3. The veteran should then be afforded VA 
examinations by a specialist in 
orthopedics, if available, to 
determine the nature and extent of the 
residuals of the fracture of the left 
humerus.  All necessary tests should 
be performed.  The orthopedist should 
comment on any functional impairment 
due to pain and the pathology 
associated with pain should be 
described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain 
is visibly manifested on movement of 
the joints, the presence and degree 
of, or absence of, muscle atrophy 
attributable to the service-connected 
disability and the presence or absence 
of any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
disability.  The rationale for any 
opinion expressed should be set forth.  
The claims folder should be made 
available to the examiner in 
conjunction with the examination.

4. The RO should consider whether the 
case should be referred for 
consideration of 38 C.F.R. 
§ 3.321(b)(1) (1998).

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 
- 11 -


- 1 -


